DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 identify the uniquely distinct features of a piezoelectric transducer with a plurality of piezoelectric sensing elements carried by a front surface of an active membrane and configured to detect mechanical stresses of said active membrane; a passive membrane suspended above the through cavity and underneath the active membrane; a pillar element which fixedly couples, and is centrally interposed between, the active membrane and the passive membrane; and a ventilation hole passes entirely through the active membrane, the passive membrane and the pillar element so as to set the through cavity in fluidic communication with the front surface of said active membrane in combination with all the disclosed limitations of claims 1 and 11. Independent claim 14 identifies a process for manufacturing a piezoelectric MEMs acoustic transducer, comprising: forming a plurality of piezoelectric sensing elements on a front surface of the active membrane, the piezoelectric sensing elements being configured to detect mechanical stresses of said active membrane; forming a passive membrane underneath the active membrane and interposed between said substrate and a rear surface of said active membrane; forming a pillar element, which fixedly couples, and is centrally interposed between, the active membrane and the passive membrane; and forming a ventilation hole that passes entirely through 
             The closest prior art, Dehe et al. (US 20150001647A1) discloses a MEMS transducer including a substrate of semiconductor material having a frame portion and a through cavity defined internally by said frame portion; two membranes, suspended above the through cavity and having a peripheral portion; an anchorage structure anchoring the peripheral portion of the active membrane to the frame portion of the substrate; a pillar element which fixedly couples, and is centrally interposed between, the two membrane; and a ventilation hole passes entirely through the two membranes and the pillar element so as to set the through cavity in fluidic communication with the front surface of said active membrane; a signal-processing stage coupled to the acoustic transducer but fails to teach a piezoelectric transducer with a plurality of piezoelectric sensing elements carried by a front surface of an active membrane and configured to detect mechanical stresses of said active membrane and a passive membrane suspended above the through cavity and underneath the active membrane; Stoppel et al. (US 20170325030A1) discloses a MEMs piezoelectric actuator including substrate of semiconductor material having a frame portion and a through cavity defined internally by said frame portion a diaphragm, a stroke structure coupled to the diaphragm, and at least two piezoelectric actuators coupled to a plurality of mutually spaced-apart contact points of the stroke structure via a plurality of mutually spaced-apart connecting elements, the at least two piezoelectric actuators being configured to cause a stroke movement of the stroke structure so as to deflect the diaphragm but fails to teach a plurality of piezoelectric sensing elements carried by a front surface of an active membrane and configured to detect mechanical stresses of said active membrane; a passive membrane suspended above the through cavity and underneath the active membrane; a pillar element which .
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        21 January 2022